Citation Nr: 0805079	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  04-19 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Republic of the Philippines


THE ISSUE

Whether the overpayment of Department of Veterans Affairs 
(VA) Chapter 30 educational assistance benefits in the 
calculated amount of $38,783.60, was validly created. 

[Additional issues involving claims for disability benefits 
are the subject of a separate Board Decision.]


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Senior Counsel


INTRODUCTION

The appellant is a veteran who served on active duty with the 
United States Navy for more than 20 years, ending in October 
1999.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which notified the veteran that Chapter 
30 education benefits were removed for the period from 
November 8, 1999, to March 31, 2003, creating an overpayment 
of $38,783.60.  The veteran subsequently perfected an appeal 
as to the validity of that debt.  The appeal was forwarded to 
the Board by the VARO, Manila, Philippines, where the veteran 
resides.  

The veteran has indicated that the amount withheld from his 
monthly VA compensation check to pay toward his debt has 
created a hardship.  He has requested that his withholding or 
the amount of his debt be reduced.  The matter involving a 
waiver is referred to the agency of original jurisdiction 
(AOJ) for action deemed appropriate.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that before adjudicating a waiver 
application, the lawfulness of a debt must first be decided.  
See Schaper v. Derwinski, 1 Vet. App. 430, 434-435 (1991).  
VA General Counsel has reinforced this obligation by holding 
that where the validity of a debt is challenged that issue 
must be developed before the issue of entitlement to waiver 
of the debt can be considered.  See VAOGCPREC 6-98.  Under 38 
U.S.C.A. § 7104(c) (West 2002), the Board is bound by the 
precedent opinions that are issued by the Office of the VA 
General Counsel.

The veteran provided testimony at hearings before the RO and 
at a July 2006 Travel Board hearing before the undersigned 
Veterans Law Judge.  Transcripts have been obtained and 
associated with the claims folder.    


FINDINGS OF FACT

1.  The veteran was enrolled in a program of education at 
Ramon Magsaysay Technological University (RMTU) (also known 
as Western Luzon Agricultural College) to achieve a Bachelors 
Degree in Agricultural Technology.

2.  For the period of November 8, 1999, through March 31, 
2003, the veteran received educational assistance benefits 
administered in the amount of $38,783.60 based on his 
enrollment at RMTU.

3.  A fraud investigation conducted by the Manila RO Field 
Section of education benefits paid to RMTU determined that a 
fraud scheme was perpetuated by all 60 of the veterans 
enrolled at RMTU, including the veteran who is the subject of 
this decision.  

4.  The investigation concluded that veteran students were 
listed as enrolled at RMTU, as full time students, solely to 
collect VA benefits, but they did not regularly attend 
classes.  

5.  An investigation conducted by the VA Office of Inspector 
General in San Francisco also determined that a fraud scheme 
was perpetuated by all 60 veterans enrolled at RMTU, and that 
the fraud resulted in these students collecting VA 
educational assistance benefits even though they were not 
really attending classes.

6.  The veteran was paid for courses that he did not attend.  

7.  The charged indebtedness in the amount of $38,783.60, was 
validly created.


CONCLUSION OF LAW

The debt created by overpayment of educational assistance 
benefits in the amount of $38,783.60, is valid.  38 U.S.C.A. 
§§ 3002, 3011 (West 2002); 38 C.F.R. 
§§ 21.7020, 21.7070, 21.7144, 21.7153 (2007). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); see 
Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120  (2004).  However, in Barger v. 
Principi, 16 Vet. App. 132 (2002), the Court held that the 
VCAA, with its expanded duties, is not applicable to cases 
involving the waiver of  recovery of overpayment claims, 
noting that the statute at issue in such cases is found in 
Chapter 53, Title 38, United  States Code, and that the 
provisions of the VCAA are relevant to a different Chapter 
(i.e. Chapter 51).  Therefore, the VCAA (and, it follows, its 
implementing regulations) is not for application in this 
matter.

Nevertheless, the Board points out that the RO has explained 
to the veteran the bases for the finding that the debt was 
valid.  The RO also afforded him the opportunity to present 
information and evidence in support of his claim.  The Board 
finds that these actions satisfy any duties to notify and 
assist owed the veteran in the development of his claim.

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. §  
3.103 (2007).  In August 2003, the RO informed 


the veteran that Chapter 30 Education Benefits were removed 
for the period of November 8, 1999, through March 31, 2003, 
creating an overpayment of $38,783.60.  The veteran was 
provided his Notice of Rights.  Thereafter, the veteran filed 
a notice of disagreement (NOD) in September 2003 arguing that 
he did not owe any debt.  In support of his claim the veteran 
submitted copies of his transcript, his Diploma in 
Agricultural Technology, and a Certificate of Attendance.  

The RO provided the veteran a statement of the case (SOC) in 
March 2004 and supplemental statements of the case (SSOC) in 
February and August 2005.  Taken together, these informed him 
of the criteria to be applied in determining whether the debt 
was validly created.  Moreover, the veteran presented 
personal testimony before the RO, and a Veterans Law Judge 
for the Board.  Transcripts have been obtained and associated 
with the claims folder.  The Board finds, therefore, that as 
a practical matter VA has informed the veteran of the 
evidence needed to substantiate  his claim.

As will be discussed in greater detail below, the RO's 
finding that the veteran owed a debt of $38,783.60 is the 
result of investigations conducted by the RO in Manila, 
Philippines, and subsequently the VA Office of Inspector 
General (OIG) in San Francisco, California, of the enrollment 
of 60 veterans at Ramon Magsaysay University in the 
Philippines.  As a result of these investigations, both the 
Manila RO and the OIG in San Francisco determined that these 
60 veterans were not regularly attending classes, but were, 
instead, receiving course credit in return for buying 
supplies and other "gifts" for the school and for 
individual instructors.  

The RO in Muskogee, Oklahoma, which has jurisdiction over 
claims involving educational assistance, subsequently advised 
each of the 60 veterans that overpayments had been created as 
a result of these findings, including the overpayment of 
$38,783.60 that is the subject of this decision.

The veteran had expressed concern that the Muskogee RO did 
not associate all of the relevant documents pertaining to the 
investigation that was conducted by the Manila RO with the 
claims file, including the depositions taken of students and 
staff members at RMTU.  However, the record reflects that the 
veteran obtained additional records of the investigation 
directly from the RO, including redacted copies of the 
depositions.

As noted above, the Muskogee RO has explained to the veteran 
the bases for the finding that the debt was valid.  The RO 
afforded him the opportunity to present information and 
evidence in support of the claims, and the Board afforded the 
veteran the opportunity to testify at a hearing on his 
behalf.  The Board finds that these actions satisfy any 
duties to notify and assist owed the veteran in the 
development of these claims.  

As the Court has stated: "VA's . . . . 'duty to assist' is 
not a license for a 'fishing expedition' to determine if 
there might be some unspecified information which could 
possibly support a claim."  Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992); see also Counts v. Brown, 6 Vet. App. 473, 
478- 79 (1994).  Counts and Gobber make it clear that VA's 
duty to assist does not include obtaining evidence which does 
not currently exist.  The veteran has been accorded ample 
opportunity to substantiate his claim by providing evidence 
to challenge the validity of the debt.  As such, the Board 
finds that this appeal is ready for appellate review.


Factual Background

The record reflects that the veteran received basic 
educational assistance benefits under the provisions of 
Chapter 30 for the semesters he reported being enrolled at 
RMTU for the period from November 8, 1999 to March 31, 2003, 
and that the RO calculated the total amount of assistance 
benefits administered during this period as $38,783.60.

On October 23, 2002, the RO in Manila conducted a routine on-
site Education Compliance Survey at RMTU.  The audit examined 
school records associated with 10% of the veteran student 
population.  Of the 6 records examined there were 
discrepancies found in all records.  The primary contact at 
RMTU for this survey was the Registrar Clerk.  She made 
available the records of the randomly selected students, 
which consisted of individual envelopes for each student 
containing personal interview forms, immigration papers, 
Certificates of Honorable Discharge, and records from 
previous or secondary schools.  

In the Education Compliance Survey Report, it was determined 
that RMTU had failed to maintain accurate or complete records 
of enrollment for VA beneficiaries-students, and that 
significant discrepancies were found in the records that were 
reviewed.  For example, some students had no addresses listed 
other than P.O. Box addresses, and others (including the 
veteran who is the subject of this decision) had addresses at 
locations of such distance that it raised questions as to 
regular attendance at any of the campuses of RMTU.  Although 
no overpayments were found based on the available school 
records presented, it was noted that it may be necessary to 
conduct a more extensive compliance survey at a later date, 
including class checks to monitor actual class attendance of 
the students.

In February 2003, the RO in Manila conducted a more extensive 
Education Compliance Survey at RMTU in which the records of 
all veteran-beneficiary students were reviewed.  The survey 
began at the San Marcelino Campus by interviewing the 
Chancellor of RMTU, who reported that the veterans had 
established their own school club on campus called the U.S. 
Veteran Students Organization.  He indicated that they were 
allowed to have their own "Vet-Park" inside the campus 
where they often meet, and that they had donated several 
garbage bins located throughout the campus.

On the first day of the survey, two veteran students came to 
the Registrar's Office after apparently being informed of the 
survey by the Chancellor.  One of the students indicated that 
he was president of their student organization, and that they 
had a number of questions about the survey.  During the 
conversation, both students reported that their organization 
had donated the new steel filing cabinet in the Registrar's 
office to help the clerk in safekeeping records.

The compliance survey continued at the Registrar's office of 
the Porac Botolan Campus of RMTU, where additional student 
records were reviewed.  In reviewing the records, significant 
discrepancies were found, such as the following: the absence 
of final grades for certain courses or for entire semesters; 
different signatures or penmanship appearing on certificates 
of registration (the staff of the university reported that 
sometimes students' wives or classmates filled out the forms 
on their behalf); and indications that some students received 
credits consistent with only part-time enrollment even though 
they were receiving VA benefits for full-time enrollment.  
Discrepancies were reportedly found in all 60 veteran 
students' records.

As a result of these findings, the Manila RO subsequently 
conducted a field investigation, which involved eleven Manila 
employees, including 8 field investigators, the head of the 
Field Section, and two Educational Compliance Survey 
Specialists (ECSS's).  From May 10, 2003, to May 15, 2003, 
they interviewed 39 individuals, including RMTU 
administration officials, professors, veteran students, and 
non-veteran students.

Depositions from various professors and administration 
officials confirmed that the veteran students donated 
supplies to the school and to their instructors, and also 
paid for various class projects.  The Chancellor of the San 
Marcelino Campus indicated that the veteran students had 
donated money to their school.  Various instructors and non-
veteran students also indicated that the veteran students 
were not required to actually attend classes, and some non-
veteran students complained of this fact, indicating that 
they would be penalized for not attending, while the veteran 
students were still given passing grades in return for their 
donations.

Some students and faculty indicated that the veteran students 
often came to class lectures only once or twice a week, and 
others indicated that many of the veterans never attended 
classes.  For example, one non-veteran student reported that 
he had never seen any of the veteran students actually 
attending class over a two-year period.
 
In these depositions, some instructors revealed that they did 
not personally verify the presence of the veteran students in 
their classes, but, instead, relied on attendance sheets 
regularly submitted by a representative of the veteran 
students.  Some of the instructors indicated that they either 
did not know whether the veteran students actually attended, 
and some admitted that they were aware of the fact that the 
veteran students did not attend many classes.  Instructors 
also gave various reasons for the different treatment 
accorded veteran students over non-veteran students, such as 
language barriers, "humanitarian reasons," or the veteran 
students already having advanced knowledge.  Some faculty 
members acknowledged that veteran students were only expected 
to act as financiers by providing monetary assistance to 
complete projects while the non-veteran students were 
expected to do the labor. 

In the written statement, which was signed by 17 veteran 
students, they explained that the minimum attendance 
requirement was one hour of classroom instruction a week 
and/or three hours of laboratory time.  They also admitted 
that class leaders take the attendance by signature of each 
veteran at the Veterans Park and delivered the attendance 
sheet to professors, at which time they were given the class 
assignments. 

A Summary of Investigative Findings revealed the conclusions 
of the Manila RO investigation team.  It was determined that 
teachers at RMTU did not require veteran students to 
regularly attend classes, but, instead, relied on class 
leaders to submit Attendance Sheets that contained the names 
of the veterans students enrolled in the particular class.  
Teachers apparently relied solely on these Attendance Sheets 
to assess the students' attendance, and, in fact, did not 
really know whether their veteran students were even present 
on campus.  All they knew and saw as to the veteran students' 
attendance was when they observed veteran students gathering 
at Vet-Park.  The veteran students gave material and 
financial "help" to the school, and, in return, were 
accorded favorable treatment in violation of the Approval 
Agreement that the school had made with VA.  The scheme was 
found to have been happening for decades with one teacher 
disclosing that veteran students had been enjoying the 
arrangement since that teacher had started in 1989.  Most 
teachers, staff, and non-veteran students admitted that the 
veteran students had not been attending classes, which was 
contrary to the insistent claims of the veteran students that 
they had. 

On file is a Memorandum dated February 24, 2003, from an 
agent of the Criminal Investigation Division of the VA Office 
of Inspector General (OIG) in San Francisco, California, to 
J.D.D. of the Muskogee Regional Processing Office, conveying 
the results of his review of the VA educational benefits 
fraud case associated with 60 veterans at the RMTU.  The 
agent explained that his analysis was based on an extensive 
review of the documentation detailing interviews conducted by 
the Manila RO, correspondence sent by the veterans, a review 
of files at the Muskogee RO, and interviews of various VA 
officials and other individuals.  The agent further explained 
that his review was also based on 14 years of experience as a 
Special Agent with the OIG, some of which has been as a 
Resident Agent in Charge.  The agent noted that he had 
extensive training in conducting fraud investigations, and 
has also worked extensively in the Philippines on VA-related 
investigations.  

Based on his review, the agent concluded that fraud was 
committed by the 60 veterans who had attended RMTU, and it 
was his recommendation that all administrative action be 
taken to recover monetary damages suffered by VA and to 
forfeit the benefits of the involved veterans.  However, 
based on the complexities and expense of prosecuting 
individuals in the Philippines, the OIG decided not to 
proceed with a criminal investigation of the matter.

Regarding the findings of the OIG, the agent explained that 
the essence of the "scheme" at RMTU was that veteran 
students were listed as enrolled at RMTU, as full time 
students, solely to collect VA benefits.  They never really 
attended classes, and would meet once a week at a location on 
campus to circulate attendance sheets for various classes 
they were enrolled in.  They would sign these sheets, and a 
representative would take them to the relevant professors.  
The students were given mid-term and final exams, but these 
exams were given to a representative, and taken to the 
veteran's park, where they would be answered collectively 
based on the "honor system."  All of the veterans would 
subsequently receive passing grades, and the school benefits 
from this system because the veterans would pay for various 
expenses, usually collectively, through money collected by 
their "treasurer."  It was noted that items paid for by the 
students included new curtains, sports equipment, water 
dispensers, renovations, holiday party expenses, and the 
materials costs associated with class projects.

The agent explained that the evidence of all 60 veterans' 
guilt included the following: the testimony of 13 
professors/instructors, plus the Dean of Agricultural 
Technology, who indicated that the veterans never attended 
classes; the testimony of seven non-veteran students and one 
veteran student that was not involved in the scheme, who all 
indicated that the veterans did not attend classes; and the 
testimony of non-veteran students, who indicated that the 
veterans began attending classes regularly after the onset of 
the investigation by the Manila RO.  The agent also pointed 
to the joint statement signed by 17 of the veteran students 
in which they asserted that they met the minimum requirement 
of 1 hour of classroom instruction per week and/or 3 hours of 
laboratory time for each subject.  The agent found that this 
statement was clearly contrary to the testimony provided by 
instructors and fellow students, but was indicative of their 
knowledge that classroom attendance was required.

The agent also noted that a similar scheme was in place at 
Laney College in Oakland, California, and that scheme 
resulted in a loss of $6 million for VA.  The agent indicated 
that it was his belief that the scheme at Laney College was 
exported from the school in the Philippines, as there were 
many similarities beyond just the mechanics of the scheme, 
similar terminology, and the fact that the RMTU scheme had 
reportedly been going on since the 1980's.  Furthermore, 
several RMTU professors noted that, when the naval center was 
still active, they had many more veterans enrolled.  The 
agent noted that the students at Laney College had been sued 
in Federal Court under the Civil False Claims Act, and most 
of them paid double damages plus fines.

Following this investigation, in June 2003, a recommendation 
was sent to the Muskogee RO to create overpayments for each 
of the 60 veterans who were the subject of the investigation.  
In August 2003, the veteran who is the subject of this 
decision, received a letter from the Muskogee RO advising him 
that he had been certified and paid educational assistance 
benefits for attending RMTU from November 8, 1999, through 
March 31, 2003, but that their findings indicated that he did 
not attend classes during that period.  His payments were 
stopped, which resulted in an overpayment in the amount of 
$38,783.60.  He was advised of his right to request a waiver 
of this overpayment.

In September 2003, the veteran submitted a notice of 
disagreement in which he disputed the validity of the 
indebtedness.  

Analysis

The veteran has been charged with indebtedness to the 
government in the amount of $38,783.60.  This amount 
represents payment removed for Chapter 30 Education Benefits 
for the period of November 8, 1999, through March 31, 2003.  
In August 2003, the RO notified the veteran that a review of 
records at RMTU showed that he did not attend classes, which 
were certified and paid for by VA.  

The veteran has challenged the creation of the debt.  He 
argues that he would not have been awarded a Diploma in 
Agricultural Technology if he had not attended classes.  In 
support of his claim the veteran has submitted the 
aforementioned diploma, a copy of his transcript, and a 
Certificate of Attendance.  In statements attached to his 
April 2004 VA Form 9, the veteran essentially contended:  
that he completed his education program within the prescribed 
program standards of the school (as shown by his diploma and 
transcript); that VA never received notice from the 
educational institution regarding any unsatisfactory 
attendance, interruption in schooling, or change in credit 
hours; and that while the veteran was enrolled VA 
representatives or field examiners had done field reports, 
assessments, and certification on students enrolled and 
continuously recommended accreditation of the school during 
those times.  During his July 2006 hearing, the veteran 
admitted that he did not attend some classes in some enrolled 
courses and that he could understand how he would be 
responsible for VA payments associated with those classes.  
He contends, however, that this should not render him liable 
for all education payments from 1999 through 2003.  In 
numerous statements received at VA through April 2007, the 
veteran has taken issue with both the fairness of the process 
as well as the validity of the outcome of the investigation 
into RMTU - especially as it applies specifically to his 
case.       

The Board has considered these contentions but finds no 
reason to invalidate the results of the investigation or to 
otherwise rule that findings of such do not apply to this 
veteran's situation.  Having carefully reviewed the evidence 
of record, and in light of the laws and regulations, the 
Board concludes that the overpayment indebtedness in the 
amount of $38,783.60, was validly created.

In this regard, a fraud investigation was conducted by the 
Manila RO Field Section of Education Benefits paid to RMTU.  
The findings made by the Resident Agent in Charge, San 
Francisco Resident Agency, VA Office of Inspector General, 
Criminal Investigation Division, were based on an extensive 
review of interviews conducted by the Manila RO, 
correspondences sent in by veterans, a review of files at 
Muskogee, and interviews of various VA officials and other 
individuals.  The fraud was determined to be perpetuated by 
all of the 60 veterans enrolled at RMTU.

As noted in the factual background above, initially, a 
routine educational compliance survey was conducted by one of 
the Manila RO Educational Compliance Survey Specialists in 
October 2002.  The audit examined school records associated 
with 10% of the veteran student population.  Of the six 
records examined there were discrepancies found in all 
records.  Based on the results of  the initial survey, a 100% 
compliance audit was then initiated in February 2003.  This 
audit examined records associated with all 60 veteran 
students.  Discrepancies were found in all 60 records. 

The investigators determined that veteran students were 
listed as enrolled at RMTU as full time students solely to 
collect VA benefits, but that they never really attended 
classes.  The veterans would meet once a week at a location 
on campus and circulate and sign attendance sheets for the 
various classes they were enrolled in.  The elected leader of 
the group would then turn the sheets in to the relevant 
professors.  Mid-term and final examinations were done 
collectively by a group of veterans.  All the veterans 
received passing grades.
	
The school benefited because the veterans would pay for 
various expenses the school could not afford, to include new 
curtains, sports equipments, water dispensers, renovations, 
holiday party expenses, etc.  The veterans also provided cash 
payments directly to professors and school administration 
officials.  All the veterans were enrolled in the Diploma in 
Agriculture or the Bachelors in Agriculture program under the 
College of Agriculture.  

As previously noted, the veteran contends that he would not 
have received a diploma had he not attended classes.  As 
revealed by the fraud investigation, however, it appears that 
school officials benefited by enrolling and passing veteran 
students, regardless of their attendance.  Further, a review 
of the record pertaining to the veteran who is the subject of 
this decision showed that subjects listed in Summary of 
Grades are different from the subjects the veteran enrolled 
in as shown in his Certificate of Registration.  See Page 4 
of VA Form (Proposed) 22-1934E (Test).  Additionally, on page 
12 of this report, it was noted under "Other Observations" 
that the veteran's address is quite far from the RMTU 
campuses raising a question as to his ability to attend 
classes regularly.

The law provides that VA will approve and will authorize 
payment of educational assistance for an individual's 
enrollment in any course or subject which a State approving 
agency has approved and which forms a part of a program of 
education as defined by 38 C.F.R. § 21.7020(b)(23).  38 
U.S.C.A. § 3002(3); 38 C.F.R. § 21.7120.  A program of 
education, in pertinent part, is any unit course or subject 
or combination of courses or subjects, which is pursued at an 
educational institution.  38 C.F.R. § 21.7020(b)(23).

The veteran had been previously determined to be eligible for 
Chapter 30 education benefits.  Therefore, he was entitled to 
a monthly benefit for the period of time he was enrolled in, 
and satisfactorily pursing an approved program of education.  
38 U.S.C.A. § 3014 (West 2002); 38 C.F.R. § 21.7070.  The 
term attendance means the presence of a veteran (i) in the 
class where the approved course is being taught in which he 
is enrolled, or (ii) at a training establishment, or (iii) 
any other place of instruction, training or study designated 
by the educational institution or training establishment 
where the veteran is enrolled and is pursing a program of 
education.  38 C.F.R. § 20.7042(b)(2).

In order to receive educational assistance for pursuit of 
program of education, an individual must maintain 
satisfactory attendance.  38 C.F.R. § 21.7153(c).  VA will 
discontinue educational assistance if the individual does not 
maintain satisfactory attendance.  Id.  Attendance is 
unsatisfactory if the individual does not attend according to 
the regularly prescribed standards of the educational 
institution in which he is enrolled.  Id.  The amount of 
overpayment of educational assistance paid to a veteran 
constitutes a liability of that veteran.  38 C.F.R. § 
21.7144(b).  

In this case, investigations conducted by the Manila RO and 
the VA OIG in San Francisco revealed that 60 veterans 
attending RMTU, including the veteran who is the subject of 
this decision, were part of a scheme whereby they received 
passing grades in return for providing monetary donations and 
other gifts to the school, even though they did not regularly 
attend classes.  As determined by the OIG, this scheme was 
intended to allow the veterans to continue to receive VA 
educational assistance benefits based on their enrollment at 
RMTU.

The evidence of this scheme includes the testimony of 
professors and instructors, who indicated that the veterans 
never attended classes and were receiving passing grades in 
return for their donations; and the testimony of non-veteran 
students, who also indicated that the veterans did not attend 
classes, but still received course credit in return for their 
donations.

Although the veteran has asserted that he did, in fact, 
attend courses at RMTU, the Board finds that these assertions 
lack credibility in light of the testimony provided by the 
faculty members and non-veteran students at that school, and 
the findings of both the Manila RO and OIG.  Furthermore, the 
veteran also admitted during his July 2006 hearing that he 
did not attend all classes.  It is clear from the findings of 
the Manila RO and the OIG that the practice of veteran 
students not having to attend classes was widely known and 
had been routine practice for many years at that university.  
The investigation of the Manila RO also specifically 
identified this veteran as one of the 60 who participated in 
this scheme.

The Board has also considered the assertion by the veteran 
that the administration at RMTU was complicit in this 
situation by its failure to enforce attendance, keep proper 
records, or otherwise act to correct the behavior of veteran 
students.  Certainly, such allegations are troubling to the 
Board, and we note that the Manila VA RO has revoked the 
certification of RMTU as a VA approved school based on the 
finding of fraud.

In the end, however, action or inaction by RMTU to enable the 
scheme does not change the fact that the veteran received VA 
benefits for courses he did not attend.  The veteran students 
did not attend classes, and the specific findings of fraud 
were made by both the Manila RO and the OIG in San Francisco.  

The Board notes that the veteran has pointed to various 
documentation from RMTU in support of his appeal, including 
Enrollment Certifications and a transcript of passing grades.  
However, it was implicit in the scheme discovered by the 
Manila RO, and later confirmed by the OIG, that the veteran 
students at RMTU received course credit in return for the 
donations and gifts that they provided the school.  
Certainly, it is clear that RMTU routinely confirmed to the 
RO that these students were enrolled, attending classes, and 
receiving passing grades.  Documentation to that effect, such 
as transcripts or enrollment certifications, in no way 
contradicts the findings of the Manila RO or the OIG, and the 
Board finds it to be of no probative value.

The veteran has cited to the provisions of 38 C.F.R. 
§ 21.7153(c), which defines "satisfactory attendance" on 
the part of a beneficiary as meeting the regularly prescribed 
standards of the educational institution in which he is 
enrolled.  He essentially argues that, because the school 
accepted the veteran's attendance as adequate, VA is 
obligated to do so regardless of the frequency of the 
veteran's actual attendance.

As discussed in detail above, however, there is persuasive 
testimony of record from faculty members and non-veteran 
students at RMTU that the veteran students were not being 
held to the same standards of attendance or class 
participation that the non-veteran students were, and that 
this was due to the donations made to the school by the 
veteran students.  Under these circumstances, it cannot be 
said that the veteran students were meeting the regularly 
prescribed standards of RMTU as contemplated by 38 C.F.R. 
§ 21.7153(c). 

Furthermore, it is implicit in all of the statutes and 
regulations dealing with the administration of Chapter 30 
benefits that a veteran beneficiary be pursuing a meaningful 
program of education in exchange for his VA benefits.  As 
noted, the scheme discovered by the Manila RO involved 
beneficiaries who received course credit and passing grades 
without having to attend classes or otherwise participate in 
class in return for monetary donations and other gifts they 
made to the university.  It is difficult for the Board to 
imagine any argument that could justify this scheme as being 
consistent with the purpose of Chapter 30 benefits.  To the 
contrary, the participants of the scheme, including this 
veteran, either must have known, or should have known, that 
receiving VA benefits based on their enrollment at RMTU 
amounted to defrauding the government.  In the Board's 
opinion, the school's complicity does not in any way mitigate 
the actions of the veteran in participating in this scheme.

In summary, as discovered by the investigations of the Manila 
RO and the OIG highlighted above, the Board finds that the 
veteran was paid for pursuing a program of education at RMTU 
but that he did not actually attend classes.  38 C.F.R. 
§ 20.7042(b)(2).  An overpayment of $38,783.60, was properly 
created as a result of the payment for courses at that 
university.  The veteran is liable for the overpayment debt.  
38 C.F.R. § 21.7144.


ORDER

The overpayment of Chapter 30 educational assistance benefits 
in the calculated amount of $38,783.60 was validly created.   
The appeal is denied.




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


